Title: 15th.
From: Adams, John Quincy
To: 


       I went down in the morning to Mr. Pearson’s, with an intention of inviting Miss Bromfield to dance with us this evening but she was out of town. There are several young ladies in this place, who have not attractions to charm the gentlemen, but in the case of a dance, there is no choice, we must either take up with those ladies or have none. We drew lots therefore, to determine, who should go to one house; and who to another. It fell to my lot to go no-where, but Foster who was to have invited Miss Bromfield, not being acquainted with her, requested me to go in his stead. We assembled at about 7 o’clock, and danced till 2 in the morning after which we broke up. The Ladies were, Miss Ellery, Wiggles-worth, Jones, Foster, two Miss Mason’s, Miss Williams, Hill, Eustis, and two Miss Kneelands. Mr. Ellery, Mr. Harris, and Mr. Andrews, with my Class mates Amory, Bridge, Chandler 3d., Cranch, Forbes, Foster, Freeman, Lloyd, White, and Williams compleated the company. Of the Ladies, some had beauty without wit, and some wit without beauty; one was blest with both, and others could boast of neither. But little was said, and sentiment did not thrive, when the feet are so much engaged, the head in general is vacant. After we return’d several of us pass’d a couple of hours at Cranch’s Chamber, and at about 4 o’clock I retired to bed.
      